DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I and IA in the reply filed on 2/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/22.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Finland on 5/8/18. It is noted, however, that applicant has not filed a certified copy of the Finnish application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites that each first sector (in fig. 7, corresponding to transducers 711-714) is more than 45 degrees wide. As detailed above, Applicant elected group IA directed to the embodiment of fig. 7, which shows that each first sector is less than 45 degrees wide, especially due to the presence of tertiary transducers 751-758. Therefore, since the first sectors cannot be more than 45 degrees wide, Applicant is not considered to have had possession of the invention in claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that each first sector (in fig. 7, corresponding to transducers 711-714) is more than 45 degrees wide. As detailed above, Applicant elected group IA directed to the embodiment of fig. 7, which shows that each first sector is less than 45 degrees wide, especially due to the presence of tertiary transducers 751-758. Therefore, it is unclear how the first sectors can be more than 45 degrees wide as claimed.
For the purpose of examination, it will be interpreted that each of the first sectors is less than 45 degrees wide as shown in fig. 7 corresponding to elected group IA.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi (US 20090064782 A1) in view of Brunson et al. (WO 03078302 A2, hereinafter Brunson), Ikeda et al. (WO 2009119204 A1, hereinafter Ikeda) and Araki et al. (WO 2011013429 A1, hereinafter Araki).
As to claim 1, Yazdi teaches a ring gyroscope, comprising: 
providing a ring gyroscope (fig. 2), the ring gyroscope comprising a substantially circular and flexible ring 14 which defines a ring plane (plane of fig. 2), and which is flexibly suspended from a substrate (via flexures 18 as shown in fig. 1) so that the ring can undergo shape oscillation in the ring plane (¶16), wherein the ring comprises first and second transversal symmetry axes in the ring plane which are orthogonal to each other (the first transversal symmetry axis passing through electrodes 20A, 22A in fig. 2; the second transversal symmetry axis passing through electrodes 20B, 22B), and the ring also comprises first and second diagonal symmetry axes (the first diagonal symmetry axis passing through electrodes 24B, 24D; the second diagonal symmetry axis passing through electrodes 24A, 24C) in the ring plane which are orthogonal to each other, and the angle between each transversal symmetry axis and the adjacent diagonal symmetry axis is 45.degree., 
the ring having first sectors and second sectors (imagining the ring 14 as having pizza slices representing sectors, the first sectors are adjacent to electrodes 20A-B, 22A-B, and the second sectors are adjacent to electrodes 24A-D),
one or more primary transducers 20A-B, 22A-B and one or more secondary transducers 24A-D, and each first sector crosses a transversal symmetry axis of the ring and is symmetric with respect to that symmetry axis (the two transversal symmetry axes are the vertical and horizontal axes of fig. 2 that pass through anchor 16), and each second sector crosses a diagonal symmetry axis of the ring and is symmetric with respect to that diagonal symmetry axis of the ring (the two diagonal symmetry axes pass through the anchor and electrodes 24A-D in fig. 2), 
the ring further having third sectors (adjacent to electrodes 26) which do not overlap with the first and second sectors,
the ring gyroscope also comprises one or more tertiary transducers adjacent third sectors of the ring which do not overlap with the first sectors or the second sectors,
wherein the one or more primary transducers comprise a first pair of primary transducers 20A, 22A adjacent two first sectors which cross the first transversal symmetry axis on opposite sides of the ring and a second pair of primary transducers 20B, 22B adjacent  two first sectors which cross the second transversal symmetry axis on opposite sides of the ring, and 
the one or more secondary transducers comprise a first pair of secondary transducers adjacent two second sectors which cross the first diagonal symmetry axis on opposite sides of the ring and a second pair of secondary transducers adjacent two second sectors which cross the second diagonal symmetry axis on opposite sides of the ring.
Yazdi does not teach wherein the primary transducers are piezoelectric split transducers placed on first sectors of the ring and the secondary transducers are piezoelectric split transducers placed on one or more second sectors of the ring, and the tertiary transducers being piezoelectric split transducers on third sectors of the ring which do not overlap with the first sectors or the second sectors,
wherein the first pair of primary transducers are piezoelectric split transducers on two first sectors which cross the first transversal symmetry axis on opposite sides of the ring, and wherein the second pair of primary transducers comprises piezoelectric split transducers on two first sectors which cross the second transversal symmetry axis on opposite sides of the ring,
wherein the secondary transducers comprise a first pair of secondary piezoelectric split transducers on two second sectors which cross the first diagonal symmetry axis on opposite sides of the ring and a second pair of secondary piezoelectric split transducers on two second sectors which cross the second diagonal symmetry axis on opposite sides of the ring.
Brunson teaches a ring gyroscope configured with capacitive electrodes for forcing and sensing (see fig. 1), wherein the ring gyroscope could instead be configured with piezoelectric forcing and sensing structures (pg. 8 lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yazdi such that the ring gyroscope is configured with piezoelectric forcing and sensing structures as taught by Brunson since such a modification would be a simple substitution of one method of forcing and sensing for another for the predictable result that angular velocity is still successfully sensed.
Yazdi as modified still does not teach that the primary, secondary and tertiary transducers are split transducers.
Ikeda teaches a ring gyroscope (fig. 1) wherein the transducers for measuring in-plane oscillations are configured as piezoelectric split transducers (transducers 13b-c together are considered a split transducer; pg. 9 lines 19-21 of the translation teach that transducers 13b-c produce their own respective signals and that these signals are used to calculate a differential measurement between transducers 13b-c; pg. 6 lines 24-28 of the translation teach that electrodes 13a-c are used in conjunction with piezoelectric layer 40, meaning that transducers 13b-c are piezoelectric split transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sense structures (referring to elements 22A-B and 24A-D of Yazdi) of the ring gyroscope in the modified Yazdi to be piezoelectric split transducers as taught by Ikeda since such modifications would be simple substitutions of one method of piezoelectric sensing for another for the predictable result that angular velocity is still successfully detected.
Araki teaches (fig. 17) a piezo-electrically actuated ring gyroscope comprising forcing transducers configured as piezoelectric split transducers 13a, 13a and 13p, 13q (e.g. transducers 13a, 13a as a pair are considered a single split transducer, and 13p, 13q as a pair are another split transducer; pg. 11 lines 34-37 of the translation supports that split transducer 13a, 13a is a piezoelectric transducer, and pg. 25 lines 34-35 support that transducers 13p, 13q are also a piezoelectric split transducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drive/forcer elements (referring to elements 20A-B, 26 of Yazdi) to be configured as piezoelectric split transducers as taught by Araki since such modifications would be simple substitutions of one method of piezoelectric driving/forcing for another for the predictable result that angular velocity is still successfully sensed.
Yazdi as modified teaches wherein the primary transducers are piezoelectric split transducers (drive transducers 20A-B of Yazdi were modified to be piezoelectric split transducers like transducers 13a, 13a of Araki; sense transducers 22A-B of Yazdi were modified to be piezoelectric split transducers like transducers 13b-c of Ikeda) placed on first sectors of the ring and the secondary transducers are piezoelectric split transducers (sense transducers 24A-D of Yazdi were modified to be piezoelectric split transducers like transducers 13b-c of Ikeda) placed on one or more second sectors of the ring,
the tertiary transducers being piezoelectric split transducers (transducers 26 of Yazdi were modified to be piezoelectric split transducers like split transducer 13p, 13q of Araki) on third sectors of the ring which do not overlap with the first sectors or the second sectors,
wherein the first pair of primary transducers are piezoelectric split transducers on two first sectors which cross the first transversal symmetry axis on opposite sides of the ring, and wherein the second pair of primary transducers comprises piezoelectric split transducers on two first sectors which cross the second transversal symmetry axis on opposite sides of the ring,
wherein the secondary transducers comprise a first pair of secondary piezoelectric split transducers on two second sectors which cross the first diagonal symmetry axis on opposite sides of the ring and a second pair of secondary piezoelectric split transducers on two second sectors which cross the second diagonal symmetry axis on opposite sides of the ring.

As to claim 2,Yazdi as modified teaches wherein the first pair of primary piezoelectric split transducers has a polarity- symmetry with respect to the center of the ring which is opposite to the polarity- symmetry of the second pair of primary piezoelectric split transducers with respect to the center of the ring (as shown in fig. 2 of Yazdi, the electrode pair 20A, 22A has a polarity symmetry opposite the polarity symmetry of electrode pair 20B, 22B; in the modified Yazdi, the first and second pairs of primary piezoelectric split transducers would exhibit correspondingly opposite polarity symmetries).

As to claim 3, Yazdi as modified teaches wherein the first pair of secondary piezoelectric split transducers has a polarity-symmetry with respect to the center of the ring which is opposite to the polarity-symmetry of the second pair of secondary piezoelectric split transducers with respect to the center of the ring (fig. 2 of Yazdi teaches that the electrode pair 24B, 24D has a polarity symmetry opposite the polarity symmetry of the electrode pair 24A, 24C; accordingly, in the modified Yazdi, the first and second pairs of secondary piezoelectric split transducers would exhibit opposite polarity symmetries).

As to claim 5, Yazdi teaches wherein wherein the width of each first sector (at each of electrodes 20A, 20B, 22A, 22B in fig. 2) is more than 45 degrees (i.e. less than 45 degrees; see the 112b rejection of this claim above for the examiner’s interpretation), and the width of each second sector (at each of electrodes 24A-24D in fig. 2) is less than 45°.

As to claim 6, Yazdi teaches wherein the width of each first sector (at each of electrodes 20A, 20B, 22A, 22B in fig. 2) is less than 45 degrees, and the width of each second sector (at each of electrodes 24A-24D in fig. 2) is less than 45°.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013079925 A1 teaches split piezoelectric transducers (fig.3) made of pairs of elements with opposite polarities
US 20050036726 A1 teaches a ring gyroscope
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853